Title: To John Adams from Benjamin Franklin, 8 April 1779
From: Franklin, Benjamin
To: Adams, John


     
      Sir
      Passy, April 8. 1779
     
     I did myself the honor of writing to you a few Days since. Last Night I received yours of the 31st past. I am glad to hear the Ship is so far in order. As to the Discontents you find among the Officers and People, it is impossible for me at this Distance to judge of them, or of the means of removing them: I must therefore, as in my last, refer to your Judgment whatever you may think for the good of the Service, considering our Circumstances and Funds, and I desire you would give Orders accordingly. If the Officers are dissatisfied with the Purser who is now here, I fancy, but do not speak from Knowledge, that he is not sollicitous about continuing in his Place; and would have no objection to being permitted to stay as long as he pleases in Paris.
     I can not at all interfere with regard to the Disposition of the Exchanged Prisoners, by ordering them to go on board one Ship or another. They are Freemen as soon as they land in France, and may inlist with which Captain they please.
     I shall by this Post give the Orders you desire to Mr. Schweighauser and Capt. Landais, relating to your Passage and Sea Stores; tho’ I did not think them necessary.
     I have the honour to be, Sir, Your most obedt and most humble Servant
     
      B Franklin
     
    